Citation Nr: 1200283	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease.  

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected sinusitis.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted entitlement to service connection for GERD and sinusitis and assigned a 10 percent rating for each disability effective from March 8, 2005.  The appeal was subsequently transferred to the RO in Detroit, Michigan.  A January 2009 rating decision granted a 30 percent rating for service-connected sinusitis effective from March 8, 2005.  However, the Veteran is still seeking higher ratings for both service-connected disabilities and the claims remain in appellate status.  

In October 2009, the Veteran presented testimony at a hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims file.

As will be discussed below, the Board is granting the claim for entitlement to service connection for hemorrhoids.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hemorrhoids have been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for hemorrhoids is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

1.  Entitlement to service connection for hemorrhoids.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hemorrhoids.

The service treatment records contain a December 1984 notation of external hemorrhoids.  In October 1987, the Veteran was observed to have an acute hemorrhoids (external) inflammation.  In December 1987, the Veteran again complained of hemorrhoids.  Additionally, a private treatment record from Dr. B.K. recorded during the Veteran's service in January 1992 stated that the Veteran had a flexible sigmoidoscopy which observed internal hemorrhoids.  A May 1993 service treatment record recorded that the Veteran had a colonoscopy which found internal and external hemorrhoids.  Importantly, another private treatment record from B.S.H. dated at the time of the Veteran's separation from service in September 2002 noted that the Veteran had hemorrhoids.  Thus, there is a showing of hemorrhoids throughout the Veteran's military service.

The Veteran was also noted to have hemorrhoids shortly after his separation from service.  In this regard, a September 2004 private treatment record from Dr. B.K. noted that the Veteran had a colonoscopy which found internal hemorrhoids.

The Veteran had a VA examination in connection with his claim in February 2006.  The examiner only noted that the Veteran was seen for hemorrhoids in December 1984 and December 1987.  During examination, the Veteran was observed to have both internal and external hemorrhoids.  The examiner opined that the Veteran's hemorrhoids are less likely related to his two episodes of hemorrhoids in service.  The last episode was in 1987, which was too remote to cause problems at this time.

However, as reflected above, the Veteran was treated additional times after 1987; specifically in 1992, 1993, and then again at the time of his separation from service.  Thus, it appears that the February 2006 VA examination is incomplete as the examiner did not fully consider the favorable evidence of record.

Nevertheless, the Board finds that as the record now stands, there is sufficient evidence of record to demonstrate continuity of symptomatology from the Veteran's service to the present.  38 C.F.R. § 3.303(b).  There are diagnoses of hemorrhoids during service, upon the Veteran's separation from service, and in the current medical evidence.  As such, service connection for hemorrhoids is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for hemorrhoids is granted.


REMAND

2.  Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease.  

The Veteran contends that his has a low back disability that he relates to an in-service injury during service.  Specifically, he testified that he injured his back in 1982 during a tug of war field exercise.

The Veteran's service treatment records reflect that in September 1982, the Veteran had low back pain following tug of war.  He was placed on a profile for low back pain.

The next record of low back pain is in a May 2003 VA record which noted lumbar strain.  Although the Veteran's service treatment records do not contain any complaints of back pain after the September 1982 record, the Veteran testified that he continued to have back pain but did not seek treatment due to the nature of his jobs (air traffic controller and recruiter).  He stated that his jobs made it difficult to seek treatment because he was away from the base and because he always put the mission first, which meant he did not always seek medical attention.  

The Board observes that the Veteran's testimony that he continued to have back pain during service is supported by the available post-service medical evidence.  A December 2003 private treatment record from H.M.R. recorded that the Veteran had pain in the left lower back near the iliac crest for years.  The assessment was bilateral spondylolisthesis L5 level with associated degenerative changes.  An MRI showed mild degenerative disc disease (DDD) at L4-5 and L5-S1.  A September 2004 private treatment record from Dr. R.M. reflected that a total body bone scan showed moderate changes in the 4th and 5th lumbar vertebra.  In a June 2005 private treatment record from M.C.O., the Veteran reported that he had back pain since boot camp and had back problems since falling in the shower 15 years earlier.  The Board observes that 15 years prior to 2005 is 1990, when the Veteran was still in service.

Additionally, the Veteran is competent to testify as to what he experienced, i.e. experiencing back pain during service.  Thus, it appears that the Veteran experienced back pain during his service from 1982 to 2002.  

In February 2006, the Veteran had a VA examination in connection with this claim.  The Veteran reported that initially his back pain was not bad but that it has gotten worse over the years, and in the last four or five years has gotten very bad.  The examiner commented that the Veteran was seen in September 1982 for back pain.  The examiner added that the low back pain and physical examination is way out of proportion to his MRI findings in June 2005.  The examiner opined that the Veteran's low back pain was less likely related to the one episode of low back pain in September 1982.  

The Board concludes that this examination is inadequate because it does not appear that the examiner considered the Veteran's competent continual complaints of experiencing back pain after 1982 until the present time.  In fact, it appears that the examiner based the opinion on the lack of in-service treatment.  Because the Veteran's contentions as well as the post-service medical evidence indicating that the Veteran continued to have back problems during service have not been considered, a remand for another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

3.  Entitlement to service connection for arthritis.

It is unclear what body parts the general claim for arthritis was meant to encompass.  In March 2005, the Veteran filed several claims to include lower back pain, left shoulder, and arthritis.  The April 2006 rating decision denied claims for arthritis, degenerative disc disease of the cervical spine (claimed as neck pain), degenerative disc disease of the lumbar spine (claimed as low back pain), and degenerative disc disease of the left shoulder (claimed left shoulder).  Under the denial of the claim for arthritis, the RO noted that the private medical records showed x-ray evidence of degenerative joint disease of the hips, left shoulder, and spine.  

In his June 2006 notice of disagreement (NOD), the Veteran stated that he had and still has lower back pain and arthritis in the knees.  He did not mention his left shoulder.  Although the Veteran did not express specific disagreement with regard to his left shoulder in his NOD and the January 2009 statement of the case (SOC) did not list the left shoulder as a separate issue (as the RO continued to do with the low back disability as discussed above), it was considered along with the spine and hips when discussing the denial of the claim for arthritis.  Further, during the hearing, the Veteran's representative stated that the VA examinations have shown that the Veteran has arthritis of the hips, spine, and left shoulder.  Thus, it appears that the Veteran's claim for arthritis should encompass any arthritis in the hips, knees, and left shoulder.

A June 1992 private treatment record from M.C.G.H. recorded during the Veteran's military service noted that the Veteran slipped and struck his left shoulder.  X-rays of the left shoulder showed no fracture or acromioclavicular joint separation.  The impression was acute contusion/grade I sprain of the acromioclavicular joint.  An October 1998 service treatment record noted knee strain.

In a March 2004 private treatment record from Dr. R.M., the Veteran reported that his left shoulder had been bothering him progressively for the last 16 years as the result of falls and injuries in the Air Force.  The impression was left shoulder rotator cuff tendinitis and AC joint osteoarthritis.  A September 2004 total body bone image showed slight arthritic changes in the hips.  A June 2005 private treatment record from B.H.C. noted that the Veteran stated he was told for the last 15 years that he had arthritis in his left shoulder.  A month earlier he reported that his shoulder pain started after tug of war in the military.  

The Board concludes that a VA examination is necessary to evaluate the Veteran's claim for arthritis.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, there is evidence that the Veteran had an in-service injury to his left shoulder and was noted to have knee strain.  There is also evidence that the Veteran currently has arthritic changes in his hips and left shoulder, and he is contending that he still has pain in his knees.  The Board concludes that he should be afforded a VA examination that addresses his broad claim for arthritis.  

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected sinusitis.

The Veteran contends that he is entitled to a 50 percent rating for his service-connected sinusitis.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514.

The Veteran had a VA examination in connection with his claim for service connection for sinusitis in February 2006.  The examiner reported that the Veteran had a septoplasty and sinus procedures, including an antrostomy and outfracturing of his inferior turbinates during service.  The examiner commented that the Veteran still has facial pain, but not as frequently and not as severe.  It is now every few weeks.  The Veteran was noted to sneeze frequently and to always have a stuffy nose.  Upon examination, there was no sinus tenderness, but the sinuses were found to transilluminate poorly.  Examination of the throat revealed no postnasal drainage.  The impression was that the Veteran probably had sinusitis and should be checked with sinus x-rays.  Additionally, the examiner indicated that the Veteran should be evaluated for a vasodilating migraine type of headache, which was scheduled for a VA medical examination the following week.

The Board observes that there is no VA examination of record that addresses whether the Veteran has vasodilating migraine type of headache.  This is significant because the frequency of headaches are one of the criteria for assessing the rating to be assigned for sinusitis.  Additionally, it is not clear from the examination whether the Veteran had purulent discharge or crusting after repeated surgeries, another factor for consideration in assigning a 50 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6514.  The Board notes that the February 2006 VA examination was conducted as part of the Veteran's claim for service connection for sinusitis and does not appear to be as detailed as an examination for an increased rating that assesses the severity of the disorder.  Additionally, the examination does not comment on the impact of sinusitis on the Veteran's employment and daily life.  38 C.F.R. § 4.10.  Accordingly, a remand is necessary for an adequate examination that fully addresses the severity of the disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected GERD.

The Veteran contends that he is entitled to a 30 percent rating for his service-connected GERD.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Similar to the examination for sinusitis, the February 2006 VA examination was conducted in response to the Veteran's claim for service connection for GERD, and is less detailed than an examination for an increased rating that fully considers the severity of the disorder.  In this regard, there is no indication in the examination if the Veteran has dysphagia or substernal or arm or shoulder pain, as referenced in the rating criteria.  There is also no indication as the degree of impairment the Veteran's GERD has on his daily life and employment.  Accordingly, a remand is necessary for an adequate examination that fully addresses the severity of the disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, the Board observes that the Veteran submitted a release for "complete medical records all years" from S.J.H. & M.C. in March 2005.  VA sent two request letters to that facility, the last of which was sent in September 2005.  In September 2005, VA informed the Veteran that a second and final request was made for the records and that it was ultimately his responsibility to see that VA receives the evidence.

The Board concludes that the Veteran should be informed that records from S.J.H. & M.C. are not of record.  He should also be informed that he can submit an additional release or obtain the records himself.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that records from S.J.H. & M.C. as identified in the March 2005 release have not been obtained by VA.  He should be reminded that he can submit another release for the records or obtain them himself.  (Note that initials for S.J.H. & M.C. have been used to protect the identity of the Veteran.  However, in any correspondence to the Veteran, the full name of S.J.H. & M.C. should be used to aid him in identifying the records.)

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a lumbar spine disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a lumbar spine disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current lumbar spine disability is causally or etiologically related to his symptomatology in military service (September 1982 to September 2002) as opposed to its being more likely due to some other factor or factors.  

In particular, the examiner should accept the Veteran's contentions that he experienced pain in his low back since the September 1982 injury following tug of war.  The examiner should also accept the complaint of low back pain after falling in the shower in approximately 1990.

3.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for arthritis.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should evaluate whether the Veteran has arthritis, particularly in his hips, knees, and left shoulder.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current arthritis is causally or etiologically related to his symptomatology in military service (September 1982 to September 2002) as opposed to its being more likely due to some other factor or factors.  The examiner should address whether the wears and tears of 20 years of military service led to any current findings of arthritis.  

The examiner should note the June 1992 private treatment record from M.C.G.H. recorded during the Veteran's military service which noted that the Veteran slipped and struck his left shoulder.  X-rays of the left shoulder showed no fracture or acromioclavicular joint separation.  The impression was acute contusion/grade I sprain of the acromioclavicular joint.  The examiner should also note the October 1998 service treatment record of knee strain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected sinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected sinusitis.  The examiner should report all signs and symptoms necessary for rating the Veteran's sinusitis under the applicable rating criteria, 38 C.F.R. § 4.97, Diagnostic Code 6514.  The examiner should also comment as to the impact of sinusitis on the Veteran's daily activities and his ability to maintain employment.  

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected GERD.  The examiner should report all signs and symptoms necessary for rating the Veteran's GERD under the applicable rating criteria, 38 C.F.R. § 4.114, Diagnostic Code 7346.  The examiner should also comment as to the impact of GERD on the Veteran's daily activities and his ability to maintain employment.  

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


